         Case 1:21-cr-00007-DLC Document 53 Filed 06/11/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 21–07–BLG–DLC

              Plaintiff,

       vs.                                                    ORDER

 JACLYN LEE HENDERSON,

              Defendant.


      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendations in this matter on May 27, 2021. (Doc. 52.) Neither party

objects, and so the Court will review for clear error. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

      Judge Cavan recommended this Court accept Jaclyn Lee Henderson’s guilty

plea after Henderson appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of possession with intent to

distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) as charged in

Indictment.


                                           1
        Case 1:21-cr-00007-DLC Document 53 Filed 06/11/21 Page 2 of 2



      The Court finds no clear error in Judge Cavan’s Findings and

Recommendation and adopts them in full. The Court will defer acceptance of the

Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report. Accordingly,

      IT IS ORDERED that the Findings and Recommendations (Doc. 52) is

ADOPTED in full. Henderson’s motion to change plea (Doc. 43) is GRANTED

and she is adjudged guilty as charged in Count II of the Indictment.

      DATED this 11th day of June, 2021.




                                         2
